    Case: 1:21-cv-01279 Document #: 21 Filed: 05/06/21 Page 1 of 3 PageID #:1341




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KTM AG,                          )
                                 )
                                 ) Case No.: 21-cv-1279
     Plaintiff,                  )
                                 )
v.                               )
                                 ) Judge Robert M. Dow, Jr.
THE INDIVIDUALS, CORPORATIONS,   )
LIMITED LIABILITY COMPANIES,     )
PARTNERSHIPS, AND UNINCORPORATED )
ASSOCIATIONS IDENTIFIED ON       )
SCHEDULE A HERETO,               )
                                 )
                                 )
     Defendants.                 )

                       PLAINTIFF’S EX-PARTE MOTION TO
                  EXTEND THE TEMPORARY RESTRAINING ORDER

       Pursuant to Federal Rule of Civil Procedure 65(b)(2), Plaintiff KTM AG seeks to extend

the Temporary Restraining Order entered by the Court on April 28, 2021 [Dkt. 19, 20] (“the

TRO”) which is set to expire on May 12, 2021, for a period of fourteen (14) days to and

including May 26, 2021.


       Since entry of the TRO, Plaintiff has been working to ensure compliance with its terms

by third parties. In particular, Plaintiff promptly subpoenaed information concerning the

identities of defendants from third parties including Amazon, which is in the process of

complying. Plaintiff respectfully requests the Court to extend the TRO to provide additional time

for Amazon to comply with the terms thereof.


       Plaintiff submits that good cause exists for extending the TRO to prevent Defendants

from transferring assets from their U.S.-based financial accounts, modifying the names of their
    Case: 1:21-cv-01279 Document #: 21 Filed: 05/06/21 Page 2 of 3 PageID #:1342




internet stores, or removing their internet stores from their current platform, among other things,

as outlined in Plaintiff’s Memorandum in Support of Ex Parte Motion for a Temporary

Restraining Order [Dkt. 9]. This probability of harm is significant and continuing.


       Wherefore, Plaintiff requests that the TRO be extended for a period of fourteen (14) days

to and including May 26, 2021.


                                      Respectfully submitted,


Dated: May 6, 2021                    By:    s/ Michael A. Hierl                _
                                               Michael A. Hierl (Bar No. 3128021)
                                               William B. Kalbac (Bar No. 6301771)
                                               Robert P. McMurray (Bar No. 6324332)
                                               Hughes Socol Piers Resnick & Dym, Ltd.
                                               Three First National Plaza
                                               70 W. Madison Street, Suite 4000
                                               Chicago, Illinois 60602
                                               (312) 580-0100 Telephone
                                               mhierl@hsplegal.com

                                               Attorneys for Plaintiff
                                               KTM AG
   Case: 1:21-cv-01279 Document #: 21 Filed: 05/06/21 Page 3 of 3 PageID #:1343




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

Plaintiff’s Ex-Parte Motion to Extend the Temporary Restraining Order was filed electronically

with the Clerk of the Court and served on all counsel of record and interested parties via the

CM/ECF system on May 6, 2021.


                                                    s/Michael A. Hierl
